Citation Nr: 0416815	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-24 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to February 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC..  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that there has been a significant change in 
the law with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  This law, which redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits, is applicable to this appeal.  

The record shows that, in September 2003, the veteran had a 
hearing at the RO before a Decision Review Officer.  A 
transcript of that hearing is of record.  However, the record 
also shows that the veteran requested he be scheduled for a 
videoconference hearing to be held at the RO before a 
Veterans Law Judge.  He never withdrew that request, and it 
appears that such hearing has not been scheduled.  

Accordingly, this case is hereby remanded to the RO for the 
following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) 
(2003) are fully complied with and 
satisfied.  

2.  The RO should schedule a 
videoconference hearing for the veteran 
to be held at the RO before a Veterans 
Law Judge in accordance with 38 C.F.R. 
§§ 19.75, 20.704 (2003).  Unless the 
veteran responds, preferably in a signed 
writing, that he no longer desires such 
hearing, the hearing should be held.  

The purpose of this REMAND is to ensure that all due process 
requirements have been met.  It is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


